Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            In claim 1, line 16, change “container.” to --- container; ---.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance.
            The primary reasons for allowance are an image forming apparatus comprising: an image forming portion including: an image carrying member which has a photosensitive layer formed on a surface thereof; a charging device which electrostatically charges the surface of the image carrying member; an exposing device which exposes the surface of the image carrying member electrostatically charged by the charging device to light to form an electrostatic latent image; and a developing device having: a developer container which stores two-component developer containing carrier and toner; a developer carrying member which is rotatably supported inside 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Nakayama et al. (US 2016/0291507) disclose an image forming apparatus including a developing device, a developing voltage power supply, an image density sensor and a toner concentration sensor.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571) 272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        January 15, 2021